Mr. JUSTICE SIMKINS delivered the opinion of the court: Plaintiff-appellant Charlene Henderson, on the 25th day of February, 1972, secured a judgment in the sum of $950 and costs against her former husband, defendant-appellee Gerald Foster, the judgment being for arrearages in child support payments awarded to her under a prior decree of the court. On March 13, 1972, a wage deduction summons was issued to the Urbana Park District, defendant Foster’s employer. On April 14, 1972, the Urbana Park District filed a motion to quash the wage deductions summons on the ground that it was a municipal corporation and therefore immune from wage deduction orders. On May 4, 1972, the trial court entered an order quashing the summons. On May 18, 1972, the plaintiff filed a motion for rehearing on motion to quash wage deduction summons. On May 25, 1972, the trial court denied the motion of the plaintiff for rehearing. On June 20, 1972, the plaintiff filed notice of appeal from the order denying the motion for rehearing. Supreme Court Rule 301 provides that “every final judgment of a circuit court in a civil case is appealable as a matter of right.” (Emphasis added.) Certain interlocutory appeals are provided for in rule 307 on grounds not relevant here, The denial of the motion for rehearing did not terminate the litigation between the parties on the merits of the cause as it must do to constitute a final and appealable order. Village of Niles v. Szczesny, 13 Ill.2d 45, 147 N.E.2d 371; Peach v. Peach, 73 Ill. App.2d 72, 218 N.E.2d 504. There being no final, appealable order, this court has no jurisdiction and the appeal is accordingly dismissed. Appeal dismissed. SMITH, P. J., and TRAPP, J., concur.